FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       March 3, 2021

                                    No. 04-20-00421-CV

                IN THE INTEREST OF C.S., C.S., AND C.S., CHILDREN

                 From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CI00253
                         Honorable Laura Salinas, Judge Presiding


                                      ORDER

       The Appellant's Motion for Extension of Time to File Reply Brief is GRANTED. Time is
extended to March 8, 2021.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of March, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court